Title: Thomas Boylston Adams to Abigail Adams, 8 August 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Philadelphia 8th: August 1799.
          
          As I am in the City for a few days, you may wish me to write rather oftener than usual, to convince you that I am not ill. The weather since the month of June has been generally more than commonly favorable for this climate— it still continues so, and we begin to flatter ourselves that the City may escape the afflicting scourge it has heretofore experienced.
          The mortality which lately prevailed on board the friggate Genl:

Green, was a very distressing affair— I lament it the more, as I see among the list of victims in the crew several names of persons with whom I made a slight acquaintance, when I was at Newport.
          You will have read the publication for which the Aurora-man has been bound over to appear & answer at the next district Court. It was republished by Brown & Relf in the Philada: Gazette of the [. . .] currt:— His defence, will, I understand, be an attempt to prove the tr[uth] of what he has asserted— The letter under the hand of John Adams is said to be one in which the subject of his recall from the mission in England & Mr: Pinckney’s appointment as Successor, was spoken of & animadverted upon with freedom— The partition of Braintree into three separate & distinct townships, bearing several names and the calling that Quincy in which he resides, is jocosely mentioned in the same letter as having deprived the Duke of his title. I collected these particulars in conversation, a few minutes ago, with a young man, who is in the secrets of the Aurora party, from being one of its patronizers— Truth, said another, of the same sett to me, is no libel— the Aurora man means to justify by proof of the facts alledged.
          I was told further, by the first of these youth’s, that it looked as if there was likely to be a division in the Cabinet— How so? said I— They say, the old gentleman wont go with them— with whom? Why the violent war party, that pretends to dictate all Executive measures— It is further said, continued he—that the violents are in despair, because the President will have an opinion of his own & will not follow the extravagances of any body. If he perseveres he will shortly have the hearts of all the democrats— God forbid! I exclaimed— I dont mean said he, that the P——t must turn democrat, but only if he acts Independently— Has he ever done otherwise—said I— No, but then we were not always sure of him so much as we are now. This pap & sugar, might do to pacify a crying hungry baby, but what else it is good for, I pretend not to know.
          Report says that Truxtun has resigned—disputing precedence with Talbot— This, I suppose, is in part, the tale, which you told me, hung upon the report of Talbots resignation— I heard yesterday, the matter had been referred to the President & he had decided in favor of Talbots right—
          You accompanied the P——t, I perceive, to Castle William and assisted at the Baptismal rites of Fort Independence— I was rejoyced to see your name in company with Mrs: Washington—
          
          I find the Mansion house in Market Street a very comfortable resort when I come to town, even though I meet but poor cheer—even the water pump is dry in the yard— I believe some of the wood has been carried away, though not much— I shall take particular care of the things I use, & see every thing as secure as I found it.
          There is a leak somewhere in the room that serves as a passage from the entry to the kitchen— I found the floor almost covered with water, and as I have no keys to the doors, I cannot open them to admit the air— I have left open the inner doors, which were shut, and the floor is gradually drying, though the next rain will probably wet it again— Dust & Cobwebs are plentiful enough—
          Present me kindly to my father & every body—
          
            T. B. Adams.
          
          
            
              August 10th: 1799.
            
            P S. The Supreme Court of the U. S. adjourned this day— Little business was done, because there was little to do— I paid my respects to the chief Justice & Judge Chase, but the latter I did not see.
          
        